Action by Marie E. Bixby, doing business as Bixby Realty Company, against Hotel Mirasol, Inc., for real estate commission. From a judgment for defendant, plaintiff appeals.
Judgment affirmed.
The appellant-plaintiff, Bixby Realty Company, sued Hotel Mirasol, Inc., to recover a real estate commission in the sum of $7,375 for producing a purchaser ready, able and willing to buy the Mirasol Hotel in Tampa, Florida, for the sum of $150,000, on terms agreeable to the owner. The plaintiff, late in 1943 or early in 1944, took Mr. Hendershott to see some of defendant's property. The defendant, in June 1945, through its president, sold the property to R.L. Hendershott and Wallace S. Tinsley for the sum of $147,500, when the owner dealt with the buyers. The owner and the buyers testified to this fact. Letters which passed between plaintiff and defendant to the suit and other exhibits were admitted during the trial for the consideration of the jury.
As we summarize the testimony, the only question presented to the jury was: Which set of witnesses would the jury believe? It had the right under the pleadings, testimony and charges of the Court to believe the plaintiff and her witnesses, or to accept the version as given by the defendant's witnesses.
The testimony offered in support of the issues presented questions of fact for a jury under our adjudications. We fail to find error in the record.
Affirmed.
THOMAS, C.J., and TERRELL, CHAPMAN, and SEBRING, JJ., concur.